DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 20 July 2022 has been entered. Claim(s) 5-6 remain pending in this application. Claim(s) 1-4 have been cancelled. 


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wil Jacques on 8 August 2022.

The application has been amended as follows: 

IN THE SPECIFICATION
In Paragraph 0016, line 2 replace “rocket propellant” with “working medium”.

In Paragraph 0019, line 2 replace “rocket propellant” with “working medium”.

In Paragraph 0023, lines 5 and 8 replace “rocket propellant” with “working medium”.

In Paragraph 0025, line 1 replace “rocket propellant” with “working medium”.

In Paragraph 0027, line 2 replace “rocket propellant” with “working medium”.

In Paragraph 0028, lines 2-3 replace “rocket propellant” with “working medium”.

IN THE CLAIMS

Replace claim 5 with: “A method for increasing rocket thrust, comprising: 
obtaining, by a fuel delivery system (1), a  working medium via a nozzle entrance (4) of a nozzle (3), through tangentially placed inlets (5), at a pre-defined speed and twirling with a pre-defined tangential velocity and a pre-defined axial velocity, wherein the tangentially placed inlets (5) are in fluid communication with the nozzle entrance (4) via  an opening defined by the nozzle entrance (4), a nozzle exit that includes a cone-shaped mouth (6), and a hollow cylinder of the nozzle exit (7); 
supplying the  working medium to the tangentially placed inlets (5) and the  opening so that flow of the  working medium is a helical vortex motion between the nozzle entrance (4) and a cone shaped mouth (6) along the hollow cylinder of the nozzle exit (7); 
passing the working medium into the cone-shaped mouth (6) and into the hollow cylinder of the nozzle exit (7), 
and slowing down, by the hollow cylinder (7), the  working medium, thereby increasing pressure and primary portion of the rocket thrust, 
wherein the twirling creates a centrifugal force field in nozzle cavity and leads to creation of excess pressure in the nozzle cavity.”

Replace Claim 6 with: “The method of claim 5, further comprising: 
positioning the tangentially placed inlets (5) in a circular configuration a set distance from the axis of thrust of the rocket engine nozzle, wherein the tangentially placed inlets (5) contributes to the  working medium flow in the nozzle (3).”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1 and 2 will be corrected to clarify blurry words and symbols.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Claims 5-6 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/             Supervisory Patent Examiner, Art Unit 3741